TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00125-CV


                    Jimmy Ray Sepeda and Hortencia Sepeda, Appellants

                                                   v.

                    Madison Revolving Trust 2017; Robert D. Campbell,
           Select Portfolio Servicing, Inc.; and Shapiro Schwartz, LLP, Appellees


               FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
 NO. 1051-21, THE HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellants’ brief on appeal was originally due June 26, 2020. On appellants’

motion, the time for filing was extended to August 26, 2020. Appellants have now filed a second

motion, requesting that the Court extend the time for filing appellants’ brief. We grant the

motion for extension of time and order appellants to file a brief no later than October 19, 2020.

No further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on October 2, 2020.



Before Chief Justice Rose, Justices Baker and Kelly